Case 20-61126-sms        Doc 26     Filed 07/28/20 Entered 07/28/20 09:18:38               Desc Main
                                    Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE: AMY ELIZABETH BARNES                             :      CHAPTER 13
                                                           :
                  Debtor,                                  :      CASE NO.: 20-61126-SMS
                                                           :
   AMY ELIZABETH BARNES                                    :
                                                           :
                  Movant,                                  :
   v.                                                      :
                                                           :
   INTERNAL REVENUE SERVICE                                :     IN PROCEEDINGS UNDER
                                                           :     CHAPTER 13 OF THE
                                                           :     BANKRUPTCY CODE
                  Respondent.                              :

                            NOTICE RESCHEDULING HEARING

           PLEASE TAKE NOTICE that AMY ELIZABETH BARNES, Debtor/Movant
   filed an Objection to Filed Proof of Claim (Doc. No. 25) and related papers with the Court
   seeking an order Disallowing the Claim of the Internal Revenue Service, filed on or about
   February 11, 2020 in the amount of $12,072.02.

          PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the
   Objection to Filed Proof of Claim in Courtroom 1201 of the United States Courthouse,
   Federal Building, 75 Ted Turner Dr. SW, Atlanta, GA 30303 at 10:00 A.M., on
   September 1, 2020.

          *Given the current public health crisis, hearings mat be telephonic only.
   Please check the “Important Information Regarding Court Operations During
   COVID-19 Outbreak” tab at the top of the GANB website prior to the hearing for
   instructions on whether to appear in person or by phone.

           Your rights may be affected by the court’s ruling on these pleadings. You should
   read these pleadings carefully and discuss them with your attorney if you have one in this
   bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If you do
   not want the court to grant the relief sought in these pleadings or if you want the court to
   consider your views, then you and/or your attorney must attend the hearing. You may also
   file a written response to the pleading with the Clerk at the address stated below, but you
   are not required to do so. If you file a written response, you must attach a certificate stating
   when, how and on whom (including addresses) you served the response. Mail or deliver
   your response so that it is received by the Clerk at least two business days before the
   hearing. The address of the Clerk's Office is: Clerk, U. S. Bankruptcy Court, Suite 1340,
Case 20-61126-sms         Doc 26   Filed 07/28/20 Entered 07/28/20 09:18:38      Desc Main
                                   Document     Page 2 of 4


   75 Ted Turner Dr. SW, Atlanta, GA 30303. You must also mail a copy of your response to
   the undersigned at the address stated below.

   Dated: July 28, 2020


   /s/ ______________
   Shawn Eisenberg
   Georgia Bar # 128077
   Eisenberg Law, LLC
   P. O. Box 683153
   Marietta, GA 30068
   Tel. (404)997-3732
Case 20-61126-sms       Doc 26    Filed 07/28/20 Entered 07/28/20 09:18:38      Desc Main
                                  Document     Page 3 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

   IN RE: AMY ELIZABETH BARNES                          :      CHAPTER 13
                                                        :
                  Debtor,                               :      CASE NO.: 20-61126-SMS
                                                        :
   AMY ELIZABETH BARNES                                 :
                                                        :
                  Movant,                               :
   v.                                                   :
                                                        :
   INTERNAL REVENUE SERVICE                             :     IN PROCEEDINGS UNDER
                                                        :     CHAPTER 13 OF THE
                                                        :     BANKRUPTCY CODE
                  Respondent.                           :


                                CERTIFICATE OF SERVICE

   This is to certify that I have this day served a copy of the within and foregoing
   OBJECTION TO FILED PROOF OF CLAIM and NOTICE OF HEARING in the
   above styled case by depositing same in the United States Mail with adequate postage
   affixed thereto to ensure delivery addressed as follows:

   Mary Ida Townson (served via ECF)
   Chapter 13 Trustee
   Suite 2200
   191 Peachtree Street, NE
   Atlanta, GA 30303-1740

   Amy Elizabeth Barnes
   886 Wanda Circle SW
   Marietta, GA 30008

   U.S. Trustee (served via ECF)
   Office of the United States Trustee
   362 Richard Russell Building
   75 Ted Turner Drive, SW
   Atlanta, GA 30303
Case 20-61126-sms         Doc 26   Filed 07/28/20 Entered 07/28/20 09:18:38   Desc Main
                                   Document     Page 4 of 4


   U.S. Department of Justice
   United States Attorney’s Office – NDGA
   75 Ted Turner Drive, SW
   600 Richard B. Russell Federal Building
   Atlanta, Georgia 30303-3309

   Internal Revenue Service
   PO Box 7346
   Philadelphia, PA 19101-7346

   INTERNAL REVENUE SERVICE
   401 W PEACHTREE ST, NW
   M/S 334-D
   ATLANTA, GA 30308-3539
   ATTN: ROBIN HARRIS

   Department of Justice, Tax Division
   Civil Trial Section, Southern Region
   P. O. Box 14198
   Ben Franklin Station
   Washington, D. C. 20044

   United States Attorney General
   U.S. Department of Justice
   950 Pennsylvania Avenue, NW
   Washington, DC 20530-0001


   Dated: July 28, 2020

   /s/ ______________
   Shawn Eisenberg
   Georgia Bar # 128077
   Eisenberg Law, LLC
   P. O. Box 683153
   Marietta, GA 30068
   Tel. (404)997-3732
